Exhibit 10.2

THIS AGREEMENT is made as of July 17, 2015.

BETWEEN

 

(1) HSBC BANK PLC, a company incorporated in England, whose principal place of
business in England is at 8 Canada Square, London E14 5HQ (“we” or “us”); and

 

(2) The Bank of New York Mellon, not in its individual capacity, but solely as
trustee (the “Trustee”) of SPDR® Gold Trust (the “Trust”) as established
pursuant to the Trust Indenture (defined below) (“you”).

INTRODUCTION

Pursuant to a Novation Agreement, dated June 4, 2014, between HSBC Bank USA,
National Association (“HSBC USA”), us and you, effective as of December 22,
2014, we succeeded to all of the rights and obligations of HSBC USA under that
certain First Amended and Restated Unallocated Bullion Account Agreement (the
“First A/R Agreement”), dated June 1, 2011, as amended, between HSBC USA and
you. Under the First A/R Agreement, HSBC USA agreed to open and maintain for you
an Unallocated Account and to provide other services to you in connection with
your Unallocated Account. You and we now wish to amend and restate the First A/R
Agreement to make further amendments. This Agreement now sets out the terms
under which we will provide those services to you and the arrangements which
will apply in connection with those services and your Unallocated Account.

IT IS AGREED AS FOLLOWS

 

1. INTERPRETATION

 

1.1 Definitions: In this Agreement:

“Account Balance” means, in relation to the Unallocated Account, if a positive
balance, that amount of Precious Metal owed to you by us and, if a negative
balance, that amount of Precious Metal owed by you to us, in each case as may be
recorded from time to time on the Unallocated Account.

“Agreement” means this Second Amended and Restated Unallocated Bullion Account
Agreement between you and us, as the same may be amended from time to time.

“Allocated Account” means, in relation to Precious Metal, the account maintained
by us in your name pursuant to the Allocated Bullion Account Agreement.

“Allocated Bullion Account Agreement” means that certain Second Amended and
Restated Allocated Bullion Account Agreement between you and us dated as of the
date of this Agreement, as amended and/or restated from time to time.

“Availability Date” means the Business Day on which you wish us to credit to
your Unallocated Account either Bullion from your Allocated Account or Precious
Metal from a Third Party Unallocated Account.

 

  -1-  



--------------------------------------------------------------------------------

“Bullion” means the Precious Metal standing to your credit in your Unallocated
Account or held for you in your Allocated Account, as the case may be.

“Business Day” means a day other than (i) a day on which the Exchange (as such
term is defined in the Trust Indenture) is closed for regular trading or (ii),
if the transaction involves the receipt or delivery of gold or confirmation
thereof in the United Kingdom or in some other jurisdiction, (a) a day on which
banking institutions in the United Kingdom or in such other jurisdiction, as the
case may be, are authorized by law to close or a day on which the London gold
market is closed or (b) a day on which banking institutions in the United
Kingdom or in such other jurisdiction, as the case may be, are authorized to be
open for less than a full business day or the London gold market is open for
trading for less than a full business day and transaction procedures required to
be executed or completed before the close of the business day may not be so
executed or completed.

“LBMA” means The London Bullion Market Association or its successors.

“LBMA Gold Price” means the London gold price per troy ounce of gold for
delivery in London through a member of the LBMA authorized to effect such
delivery, stated in U.S. Dollars, as calculated and administered by independent
service provider(s), and published by the LBMA on its website at www.lbma.org.uk
or by its successor that publically displays prices.

“Participant” means a Participant as defined in the Trust Indenture.

“Participant Agreement” means that certain Participant Agreement in effect from
time to time among the Trustee, the Sponsor and each Participant, as those terms
are defined in the Trust Indenture.

“Participant Unallocated Account” means the Precious Metal account a Participant
is required by the Participant Agreement to have maintained by us for such
Participant on an Unallocated Basis.

“Participant Unallocated Bullion Account Agreement” means that certain
Participant Unallocated Bullion Account Agreement in effect from time to time
between us and each Participant pursuant to which we maintain the Participant’s
Participant Unallocated Account.

“Point of Delivery” means such date and time that the recipient or its agent
acknowledges in written form its receipt of delivery of Precious Metal.

“Precious Metal” means gold.

“Rules” means the rules, regulations, practices and customs of the LBMA
(including the rules of the LBMA as to good delivery), the Financial Services
Authority, the Bank of England and such other regulatory authority or body
applicable to the activities contemplated by this Agreement.

“Sponsor” means World Gold Trust Services, LLC.

 

  -2-  



--------------------------------------------------------------------------------

“Third Party Unallocated Account” means a Precious Metal account maintained by
us on an Unallocated Basis in the name of a person other than you in your
capacity as Trustee of the Trust.

“Trust Indenture” means that certain Trust Indenture of SPDR® Gold Trust, dated
as of November 12, 2004, between World Gold Trust Services, LLC, as Sponsor, and
The Bank of New York Mellon, as Trustee, as amended and/or restated from time to
time.

“Unallocated Account” means, in relation to Precious Metal, the account
maintained by us in your name recording the amount of Precious Metal held on an
Unallocated Basis pursuant to this Agreement that, in the case of a positive
balance, we have a contractual obligation to transfer to you and that, in the
case of a negative balance, if so permitted by us, you have a contractual
obligation to transfer to us.

“Unallocated Basis” means, with respect to a Precious Metal account maintained
with us, that the person in whose name the account is held is entitled to
delivery in accordance with the Rules of an amount of Precious Metal equal to
the amount of Precious Metal standing to the credit of the person’s account but
has no ownership interest in any Precious Metal that we own or hold.

“Withdrawal Date” means the Business Day on which you wish to debit Bullion from
your Unallocated Account and credit such Bullion either to your Allocated
Account or to a Third Party Unallocated Account.

 

1.2 Headings: The headings in this Agreement do not affect its interpretation.

 

1.3 Singular and plural; other usages:

 

  (a) References to the singular include the plural and vice versa.

 

  (b) “A or B” means “A or B or both.”

 

  (c) “Including” means “including but not limited to.”

 

2. UNALLOCATED ACCOUNT

 

2.1 Opening Unallocated Account: We shall open and maintain the Unallocated
Account for you in respect of Bullion, and we shall hold the Bullion in the
Unallocated Account on an Unallocated Basis pursuant to this Agreement.

 

2.2 Transfers into and out of Unallocated Account: The Unallocated Account shall
evidence and record the amount of Bullion standing to your credit therein and
increases and decreases to that amount.

 

2.3 Denomination of Unallocated Account: The Precious Metal recorded in the
Unallocated Account shall be denominated in fine ounces of gold to three decimal
places.

 

  -3-  



--------------------------------------------------------------------------------

2.4 Reports: For each Business Day, by no later than the following Business Day,
we will transmit to you by authenticated SWIFT message(s) information showing
the increases and decreases to the Bullion standing to your credit in your
Unallocated Account, and identifying separately each transaction and the
Business Day on which it occurred. On each Business Day that is a Withdrawal
Date, we will send you a notification as of 2:00 p.m. (London time) (i) as to
each Participant, of the amount of Precious Metal transferred from the
Participant’s Participant Unallocated Account to your Unallocated Account,
(ii) of the amount of Bullion transferred from your Unallocated Account to your
Allocated Account and (iii) of the amount of any remaining Bullion in your
Unallocated Account, provided that, when New York is on daylight savings time
and London is not on daylight savings time, we shall send the notification by
1:00 p.m. (London time). Notwithstanding anything else to the contrary and in
the absence of manifest error, the information contained in such notification
shall represent our official and conclusive records. In addition, we will
provide you such information about the increases and decreases to the Bullion
standing to your credit in your Unallocated Account on a same-day basis at such
other times and in such other form as you and we shall agree. In the case of any
difference between the information provided by authenticated SWIFT message and
the information we provide you pursuant to the immediately preceding sentence,
the SWIFT message will be controlling, and we shall not be liable for your or
any third party’s reliance on the information we provide to you by means other
than SWIFT message. For each calendar month, we will provide you within a
reasonable time after the end of the month a statement of account for your
Unallocated Account.

 

2.5 Reversal of entries: In order to maintain the accuracy of our books and
records, but without limiting our responsibilities or liability under this
Agreement, we shall reverse or amend any entries to your Unallocated Account to
correct errors that we discover or of which we are notified with, if we deem it
necessary, effect back-valued to the date upon which the correct entry (or no
entry) should have been made. Without limiting the foregoing, if Bullion
delivered to your Allocated Account upon withdrawal from your Unallocated
Account is determined to be of a fineness or weight different from the fineness
or weight we have reported to you, (i) we shall debit your Allocated Account and
credit your Unallocated Account with the requisite amount of Bullion if the
determination reduces the total fine ounces of Bullion that should have been
credited to your Allocated Account, and (ii) we shall credit your Allocated
Account and debit your Unallocated Account with the requisite amount of Bullion
if the determination increases the total fine ounces of Bullion that should have
been credited to your Allocated Account.

 

2.6

Access: Upon reasonable prior written notice, we will, during our normal
business hours, allow your or the Sponsor’s representatives, not more than twice
during any calendar year, and your independent public accountants, in connection
with their audit of the financial statements of the Trust, to visit our premises
and examine such records maintained by us in relation to your Unallocated
Account as they may reasonably require. Any such visit shall be conducted over
such number of Business Days as may be reasonably necessary to complete the
examination which is the purpose of such visit. You shall bear all costs
relating to such visits and exams, including any out of pocket or

 

  -4-  



--------------------------------------------------------------------------------

  other costs we may incur in connection therewith. Our providing of any such
visits or exams is conditioned on the relevant parties complying with all our
security rules and procedures and undertaking to keep confidential all
information they obtain in accordance with a form of confidentiality agreement
we will provide. Any visits by your representatives pursuant to clause 2.6 of
the Allocated Bullion Account Agreement shall be deemed to be a visit for
purposes of this clause 2.6. To the extent that our activities under this
Agreement are relevant to the preparation of the filings required of the Trust
under the securities laws of the United States, we will, to the extent permitted
by law, the Rules or applicable regulatory authority, cooperate with you and the
Sponsor and your and the Sponsor’s representatives to provide such information
concerning our activities as may be necessary for such filings to be completed.

 

3. TRANSFERS INTO THE UNALLOCATED ACCOUNT

 

3.1 Procedure: We will credit to your Unallocated Account only the amount of
Bullion we receive from your Allocated Account or the amount of Precious Metal
we receive from a Third Party Unallocated Account for credit to your Unallocated
Account. Unless we otherwise agree in writing, the only Precious Metal we will
accept in physical form for credit to your Unallocated Account is Bullion you
have transferred from your Allocated Account. By 9:00 a.m. (London time) on the
day that is two Business Days prior to the Availability Date, you will notify us
regarding each amount of Bullion or Precious Metal that you are expecting to be
credited to your Unallocated Account from a Participant Unallocated Account, and
the identity of the Participant Unallocated Account from which such credit will
be made. If, on any Business Day, a Participant’s instruction to us to transfer
Bullion to your Unallocated Account is revoked pursuant to clause 5.5 of that
Participant’s Participant Unallocated Bullion Account Agreement, we shall send
you a notification by email identifying such Participant by the close of
business in London on that day. We shall use commercially reasonable efforts to
send you such notification by 5:00 p.m. (London time). When by reference to your
notifications and instructions to us we reasonably believe an amount of Bullion
has been credited to your Unallocated Account in error, we will notify you
promptly and, pending our joint resolution of the error, will treat such amount
as not being subject to the standing instruction in clause 4.5 below.

 

3.2 Right to Amend Procedure: We may amend our procedures in relation to the
transfer of Bullion into your Unallocated Account or impose additional
procedures in relation to the transfer of Bullion into your Unallocated Account
upon your and the Sponsor’s prior written consent, provided that we may make any
amendment or imposition without such consent where such amendment or imposition
is required by a change in the Rules or applicable law. We will notify you
within a commercially reasonable time before we amend our procedures or impose
additional ones in relation to the transfer of Bullion into your Unallocated
Account, and in doing so we will consider your needs to communicate any such
change to Participants and others.

 

  -5-  



--------------------------------------------------------------------------------

4. TRANSFERS FROM THE UNALLOCATED ACCOUNT

 

4.1 Procedure: We will transfer Bullion from your Unallocated Account to such
persons and at such times and on such terms as specified in your instructions to
us and not otherwise. A transfer of Bullion from your Unallocated Account may
only be made by:

 

  (a) transfer of Bullion to a Third Party Unallocated Account; or

 

  (b) transfer of Bullion to your Allocated Account, including pursuant to the
standing instruction provided in clause 4.5; or

 

  (c) subject to clause 4.4, by either (i) making the Bullion available for
collection at our vault premises, or as we may direct or (ii), if separately
agreed, delivering the Bullion to such location as we agree at your expense and
risk.

Any Bullion to be made available in physical form pursuant to clause 4.1(b) or
(c) will be in a form which complies with the Rules or in such other form as may
be agreed between you and us, and in all cases will comprise one or more whole
bars selected by us (or other form as agreed), the combined fine weight of which
will not exceed the number of fine ounces of Bullion you have instructed us to
debit. Any withdrawal of the aggregate balance of the Bullion standing to your
credit in your Allocated Account and your Unallocated Account will be effected
only after we have caused the repayment to us of any overdraft balance then
outstanding pursuant to the provisions of clause 4.8.

 

4.2 Instruction requirements: You may at any time instruct us to transfer
Bullion standing to the credit of your Unallocated Account. Any instruction
relating to a transfer of Bullion other than pursuant to a standing instruction
must:

 

  (a) if it relates to a transfer pursuant to clause 4.1(a), be received by us
no later than 3:00 p.m. (London time) on the Withdrawal Date or 3:30 p.m.
(London time) on a Withdrawal Date occurring when London is and New York is not
on daylight savings time unless otherwise agreed and specify the details of the
Third Party Unallocated Account(s) to which the Bullion is to be transferred;

 

  (b) if it relates to a transfer pursuant to clause 4.1(b), be received by us
no later than 9:00 a.m. (London time) on the day that is two Business Days prior
to the Withdrawal Date unless otherwise agreed and specify the details of your
Allocated Account to which the Bullion is to be transferred;

 

  (c) if it relates to a withdrawal pursuant to clause 4.1(c), be received by us
no later than 9:00 a.m. (London time) on the day that is two Business Days prior
to the Withdrawal Date unless otherwise agreed and specify the name of the
person or carrier that will collect the Bullion from us or the identity of the
person to whom delivery is to be made, as the case may be; and

 

  (d) in all cases, specify the number of fine ounces of Bullion to be debited
to the Unallocated Account, the Withdrawal Date and any other information which
we may from time to time require.

 

  -6-  



--------------------------------------------------------------------------------

4.3 Power to amend procedure and notice of amendments to agreements: We may
amend our procedures for the transfer of Bullion from your Unallocated Account
or impose additional procedures therefor upon your and the Sponsor’s prior
written consent, provided that we may make any such amendment or imposition
without such consent where such amendment or imposition is required by a change
in the Rules or applicable law. We will notify you within a commercially
reasonable time before we amend our procedures or impose additional ones in
relation to the transfer of Bullion from your Unallocated Account, and in doing
so we will consider your needs to communicate any such change to Participants
and others. We also will provide you a copy of any proposed amendment to the
form of the Participant Unallocated Bullion Account Agreement no later than 15
Business Days before the amendment’s scheduled effectiveness.

 

4.4 Physical withdrawals of Bullion: Subject to clause 5.4, upon your
instruction, we will debit Bullion from your Unallocated Account and make the
Bullion available for collection by you or, if separately agreed, for delivery
by us at your expense and risk. You and we agree nevertheless that you expect to
withdraw Bullion physically from your Unallocated Account (rather than by
crediting it to a Third Party Unallocated Account or by transferring it to your
Allocated Account) only in exceptional circumstances, as for example when we are
unable to transfer Precious Metal on an Unallocated Basis. In the case of all
physical withdrawals of Bullion from your Unallocated Account, unless we agree
to undertake delivery, you must collect, or arrange for the collection of, the
Bullion being withdrawn from us, the Sub-Custodian (as defined in the Allocated
Bullion Account Agreement) or other party having physical possession thereof. We
will advise you of the location from which the Bullion may be collected no later
than one Business Day prior to the Withdrawal Date. When we have agreed
separately to deliver Bullion in connection with a physical withdrawal, we shall
make transportation and insurance arrangements on your behalf in accordance with
our usual practice unless we have agreed in writing to other arrangements, with
which we shall use commercially reasonable efforts to comply. Anything in this
Agreement to the contrary notwithstanding, and without limiting your right to
withdraw Bullion physically, we shall not be obliged to effect any requested
delivery if, in our commercially reasonable opinion, this would cause us or our
agents to be in breach of the Rules or other applicable law, court order or
regulation, the costs incurred would be excessive or delivery is impracticable
for any reason. When pursuant to your instruction Bullion is physically
withdrawn from your Unallocated Account, all right, title, risk and interest in
and to the Bullion withdrawn shall pass at the Point of Delivery to the person
to whom or for whose account such Bullion is transferred, delivered or
collected.

 

4.5 Standing Instruction: We shall comply with the following instruction, which
we acknowledge you are giving to us for execution as a standing instruction:

As early as we can but in any event by the close of business (London time) on
each Business Day, we will allocate to your Allocated Account all of the Bullion
that remains standing to your credit in your Unallocated Account after the
completion of any transfers made on that day pursuant to

 

  -7-  



--------------------------------------------------------------------------------

clause 4.1, provided that, if the overdraft facility between you and us set
forth in clause 4.7 is not in effect for any reason, we will so allocate an
amount of Bullion such that the amount of Bullion that remains standing to your
credit in your Unallocated Account does not exceed 430 fine ounces.

In order to comply with the foregoing instruction, we agree to make available to
you an on demand overdraft facility as described in clause 4.7.

 

4.6 Physical withdrawal of entire Unallocated Account balance. If, when you
notify us in connection with a physical withdrawal of Bullion from your
Unallocated Account under clause 4.4 that you are withdrawing the entire balance
in your Unallocated Account (or when a physical withdrawal under clause 4.4
would, in our determination, result in the entire balance in your Unallocated
Account being withdrawn), the physical withdrawal instruction may not be
effected by our selection of one or more whole bars of Bullion the combined fine
weight of which does not exceed the balance of your Unallocated Account that you
are withdrawing, then we will make available to you in accordance with clause
4.4 the number of whole bars that can be accommodated under your instruction,
and will purchase for cash the remainder of the Bullion in your Unallocated
Account based on (i) the morning or afternoon LBMA Gold Price on the date you
are withdrawing the Bullion physically or (ii), if there is no morning or
afternoon LBMA Gold Price available for such withdrawal date, the next available
morning or afternoon LBMA Gold Price following such withdrawal date.

 

4.7 Overdraft facility. We agree to make available to you an on demand overdraft
facility (the “Facility”) and, pursuant thereto, to advance to your Unallocated
Account from time to time such number of ounces of Precious Metal as may be
needed in order for us to fully allocate all of the Bullion standing to your
credit in your Unallocated Account (after repayment to us of any overdraft
balance existing prior to such allocation as provided hereafter in this clause
4.7) to your Allocated Account pursuant to the standing instruction set forth in
clause 4.5 hereof, provided that the maximum amount of Bullion that we will make
available to you pursuant to the Facility is 430 fine ounces. We shall not
charge you any fees, interest or costs in connection with the Facility. Any
amount of Precious Metal advanced by us shall not create any right, charge,
security interest, lien or claim against the Bullion held in your Allocated
Account. Without limiting our right to repayment as hereafter provided in clause
4.8, we will not have any right to set off against the Bullion held in your
Allocated Account or the Bullion standing to your credit in your Unallocated
Account any claim or amount related to any amount of Precious Metal advanced by
us. We shall identify on our books and records and in the reports we send to you
pursuant to clause 2.4 any overdraft balance in your Unallocated Account as of
the date of such reports, which shall be accepted as conclusive evidence of such
balance, save in the case of manifest error.

 

4.8

Repayment of overdraft. You agree that, on each Business Day, we may repay
ourselves the amount of any overdraft from, and to the extent of, the positive
balance of your Unallocated Account determined taking into account all credits
to and debits from

 

  -8-  



--------------------------------------------------------------------------------

  your Unallocated Account on such Business Day but prior to our execution of
the standing instruction to allocate contained in clause 4.5. For avoidance of
doubt, our right to repay ourselves may be illustrated by the following example:
Prior to all transactions for the day, there is an overdraft in your Unallocated
Account in the amount of (400) fine ounces. In the course of the day, your
Unallocated Account receives 4,000 fine ounces in connection with deposits made
by Participants, and 3,000 fine ounces are withdrawn to pay Participants in
connection with redemptions. From the remaining 1,000 fine ounces, we are
authorized to repay the overdraft of (400) fine ounces, leaving a balance of 600
fine ounces. In order to fully allocate this balance pursuant to the standing
instruction contained in clause 4.5 and assuming two gold bars totalling 825
fine ounces were selected for the allocation, an additional 225 fine ounces are
required to complete the allocation. Accordingly, we will make this amount
available to you pursuant to the Facility, resulting in an overdraft balance in
your Unallocated Account as of the close of the day of (225) fine ounces. In
addition to the foregoing repayment provisions, we shall have the right to
immediately repay ourselves the full amount of any overdraft existing at the
time of a termination of this Agreement pursuant to clause 10.1 or in the event
of, and prior to, a full withdrawal of the aggregate balance of the Bullion
standing to your credit in your Allocated Account and your Unallocated Account.

 

5. INSTRUCTIONS

 

5.1 Your representatives: We will act only on instructions given in accordance
with this clause 5.1 and clause 11 and will not otherwise act on instructions
given by any person claiming to have a beneficial interest in the Trust. You
shall notify us promptly in writing of the names of the people who are
authorized to give instructions on your behalf. Until we receive written notice
to the contrary, we are entitled to assume that any of those people have full
and unrestricted power to give us instructions on your behalf. We are also
entitled to rely on any instructions which are from, or which purport to emanate
from, any person who appears to have such authority.

 

5.2 Amendments: Once given, instructions continue in full force and effect until
we receive further instructions that they are cancelled, amended or superseded.
We must receive an instruction cancelling, amending or superseding a prior
instruction before the time the prior instruction is acted upon. Any
instructions shall have effect only after actual receipt by us in accordance
with clause 11 of this Agreement.

 

5.3 Unclear or ambiguous instructions: If, in our commercially reasonable
opinion, any instructions are unclear or ambiguous, we will use reasonable
endeavours (taking into account any relevant time constraints) to obtain
clarification of those instructions but, failing that, we may in our absolute
discretion and without any liability on our part, act upon what we believe in
good faith such instructions to be or refuse to take any action or execute such
instructions until any ambiguity or conflict has been resolved to our
satisfaction.

 

5.4

Refusal to execute: We reserve the right to refuse to execute instructions if
(i) in our commercially reasonable opinion they are or may be contrary to the
Rules or applicable

 

  -9-  



--------------------------------------------------------------------------------

  law or (ii), with respect to instructions relating to the full withdrawal of
the aggregate balance of Bullion standing to your credit in your Allocated
Account and your Unallocated Account, a negative balance is outstanding on your
Unallocated Account. Any such refusal or inaction will be promptly notified to
you.

 

6. CONFIDENTIALITY

 

6.1 Disclosure to others: Subject to clause 6.2, we shall treat as confidential
and will not, without your consent, disclose to any other person any transaction
or other information we acquire about you or your business pursuant to this
Agreement. Subject to clause 6.2, you shall treat as confidential and will not,
without our consent, disclose to any other person any information that we
provide to you about us or our business pursuant to this Agreement and that we
tell you, at or before the time we provide it, we are providing to you on a
confidential basis.

 

6.2 Permitted disclosures: Each party accepts that from time to time the other
party may be required by law or the Rules, or by a court proceeding or similar
process, or requested by or required in connection with filings made with a
government department or agency, fiscal body or regulatory or self-regulatory
authority, to disclose information acquired under this Agreement. In addition,
the disclosure of such information may be required by a party’s auditors, by its
legal or other advisors or by a company which is in the same group of companies
as a party (e.g., a subsidiary or holding company of a party). Subject to the
agreement of the party to which information is disclosed to maintain it in
confidence in accordance with clause 6.1, each party irrevocably authorizes the
other to make such disclosures without further reference to such party.

 

7. REPRESENTATIONS

 

7.1 Your representations: You represent and warrant to us that (such
representations and warranties being deemed to be repeated on each occasion
Bullion is credited to or debited from your Unallocated Account under this
Agreement):

 

  (a) you are duly constituted and validly existing under the laws of your
jurisdiction of constitution;

 

  (b) you have all necessary authority, powers, consents, licences and
authorizations (which have not been revoked) and have taken all necessary action
to enable you lawfully to enter into and perform your duties and obligations
under this Agreement;

 

  (c) the person entering into this Agreement on your behalf has been duly
authorized to do so; and

 

  (d) this Agreement and the obligations created under it constitute your legal
and valid obligations which are binding upon you and enforceable against you in
accordance with their terms (subject to applicable principles of equity) and do
not and will not violate the terms of the Rules, any applicable laws or any
order, charge or agreement by which you are bound.

 

  -10-  



--------------------------------------------------------------------------------

7.2 Our representations: We represent and warrant to you that (such
representations and warranties being deemed to be repeated on each occasion
Bullion is credited to or debited from your Unallocated Account under this
Agreement):

 

  (a) we are duly constituted and validly existing under the laws of our
jurisdiction of constitution;

 

  (b) we have all necessary authority, powers, consents, licences and
authorisations (which have not been revoked) and have taken all necessary action
to enable us lawfully to enter into and perform our duties and obligations under
this Agreement;

 

  (c) the person entering into this Agreement on our behalf has been duly
authorised to do so; and

 

  (d) this Agreement and the obligations created under it constitute our legal
and valid obligations which are binding upon us and enforceable against us in
accordance with their terms (subject to applicable principles of equity) and do
not and will not violate the terms of the Rules, any applicable laws or any
order, charge or agreement by which we are bound.

 

8. EXPENSES

 

8.1 Fees: There will be no fees charged by us for the services provided by us
under this Agreement.

 

8.2 Expenses: Pursuant to a separate written agreement between the Sponsor and
us, the Sponsor has agreed to pay us on demand all ordinary and customary
out-of-pocket costs, charges and expenses, including reasonable legal fees as
provided in Section 3.05(a) of the Trust Indenture, incurred by us in connection
with the performance of our duties and obligations under this Agreement or
otherwise in connection with the Bullion. You will pay on demand, solely from
and to the extent of the assets of the Trust, any other costs, charges and
expenses (including any (i) relevant taxes charged to us, duties and other
governmental charges, (ii) reasonable legal fees as provided in Section 3.05(b)
of the Trust Indenture and (iii) indemnification claims payable by you pursuant
to clause 9.4) incurred by us in connection with the performance of our duties
and obligations under this Agreement or otherwise in connection with any
Unallocated Account that are not payable to us by the Sponsor under its separate
written agreement with us. Additionally, you will pay on demand, solely from and
to the extent of the assets of the Trust, any amount of our ordinary and
customary out-of-pocket costs, charges or expenses which the Sponsor has failed
to pay pursuant to this clause 8.2.

 

8.3 Credit balances: No interest or other amount will be paid by us on any
credit balance on an Unallocated Account unless otherwise agreed between you and
us.

 

8.4

Debit balances: You are not entitled to overdraw an Unallocated Account except
as provided under clause 4.7 or except to the extent that you and us otherwise
agree in writing. In the absence of such agreement and except as provided under
clause 4.7, we

 

  -11-  



--------------------------------------------------------------------------------

  shall not be obliged to carry out any instruction of yours which will cause
any Unallocated Account to be overdrawn. If for any reason an Unallocated
Account is overdrawn other than as permitted under clause 4.7 or this clause
8.4, you will be required to pay us interest on the debit balance at the rate
agreed between you and us or, if no such agreement exists, at such rate as we
determine to be appropriate. The amount of such overdraft and any accrued
interest will be repayable by you on our demand. Your obligation to pay interest
to us will continue until such overdraft is repaid by you in full.

 

8.5 Default interest: If you or the Sponsor, as the case may be, fail to pay us
any amount when it is due, we reserve the right to charge the relevant party
interest (both before and after any judgement) on any such unpaid amount
calculated at a rate equal to 1% above the overnight London Interbank Offered
Rate (LIBOR) for the currency in which the amount is due. Both overdraft and
default interest will accrue on a daily basis and will be due and payable by the
relevant party as a separate debt. In the event of any inconsistency between
this Agreement and an overdraft facility agreement between you and us, the terms
of the overdraft facility agreement shall govern.

 

9. SCOPE OF RESPONSIBILITY

 

9.1 Exclusion of liability: We will use reasonable care in the performance of
our duties under this Agreement and will only be responsible to you for any loss
or damage suffered by you as a direct result of any negligence, fraud or wilful
default on our part in the performance of our duties, in which case our
liability will not exceed the aggregate market value of the Account Balance at
the time such negligence, fraud or wilful default is discovered by us (such
market value calculated using the nearest available morning or afternoon LBMA
Gold Price following the occurrence of such negligence, fraud or wilful
default), provided that we notify you promptly after we discover such
negligence, fraud or wilful default. If we deliver from your Unallocated Account
Bullion that is not of the fine weight we have represented to you, recovery by
you, to the extent such recovery is otherwise allowed, shall not be barred by
your delay in asserting a claim because of the failure to discover such loss or
damage regardless of whether such loss or damage could or should have been
discovered. We shall not in any event be liable for any consequential loss, or
loss of profit or goodwill.

 

9.2 No duty or obligation: We are under no duty or obligation to make or take
any special arrangements or precautions beyond those required by the Rules or as
specifically set forth in this Agreement.

 

9.3 Force majeure: We shall not be liable to you for any delay in performance,
or for the non-performance, of any of our obligations under this Agreement by
reason of any cause beyond our reasonable control. This includes any act of God
or war or terrorism, any breakdown, malfunction or failure of, or in connection
with, any transmission, clearing or settlement facilities, communication or
computer facilities, any transport, port, or airport disruption, industrial
action, acts and regulations and rules of any governmental or supra national
bodies or authorities or relevant regulatory or self-regulatory organizations or
failure of any such body, authority or relevant regulatory or self-regulatory
organization to perform its obligations for any reason.

 

  -12-  



--------------------------------------------------------------------------------

9.4 Indemnity: You shall, solely out of the assets of the Trust, indemnify and
keep us and each of our directors, shareholders, officers, employees, agents,
affiliates (as such term is defined in Regulation S-X adopted by the United
States Securities and Exchange Commission under the United States federal
Securities Act of 1933, as amended) and subsidiaries (us and each such person a
“Custodian Indemnified Person” for purposes of this clause 9.4) indemnified (on
an after tax basis) on demand against all costs and expenses, damages,
liabilities and losses which any such Custodian Indemnified Person may suffer or
incur, directly or indirectly, in connection with this Agreement except to the
extent that such sums are due directly to our negligence, willful default or
fraud or that of such Custodian Indemnified Person.

 

9.5 Third Parties: You are our sole customer under this Agreement. Except with
respect to the Trust, which shall be considered a beneficiary of this entire
Agreement, and the Sponsor, which shall be a beneficiary (as applicable) of
clauses 2.6, 3.2 and 4.3, we do not owe any duty or obligation or have any
liability towards any person who is not a party to this Agreement, and, other
than the Sponsor and the Custodian Indemnified Persons, this Agreement does not
confer a benefit on any person who is not a party to it. The parties to this
Agreement do not intend that any term of this Agreement shall be enforceable by
any person who is not a party to it, except for the Sponsor and the Custodian
Indemnified Persons, and do intend that the Contracts (Rights of Third Parties)
1999 Act shall not apply to this Agreement. Nothing in this paragraph is
intended to limit the obligations hereunder of any successor Trustee of the
Trust or to limit the right of any successor Trustee of the Trust to enforce our
obligations hereunder.

 

9.6 No Liens: We will not create any right, charge, security interest, lien or
claim against the Bullion, except those in our favour arising under this
Agreement or under the Allocated Bullion Account Agreement, and we will not
loan, hypothecate, pledge or otherwise encumber any Bullion except pursuant to
your instructions. Notwithstanding the foregoing sentence, we will not create
any right, charge, security interest, lien or claim against the Bullion with
respect to the payment or non-payment by the Sponsor of our fees pursuant to
clause 10.1 of the Allocated Bullion Account Agreement.

 

9.7 Other Activities: We and any of our affiliates may act as a Participant or
own or hold Precious Metal or shares issued by the Trust or both and may deal
with them in any manner, including acting as underwriter for the shares, with
the same rights and powers as if we were not a party to this Agreement.

 

10. TERMINATION

 

10.1 Method: This Agreement may be terminated by:

 

  -13-  



--------------------------------------------------------------------------------

  (i) either party by giving not less than 90 Business Days’ written notice to
the other party;

 

  (ii) either party immediately by written notice in the event such party has
determined in their commercially reasonable opinion the existence of the
presentation of a winding-up order, bankruptcy or analogous event in relation to
the other party; or

 

  (iii) by us immediately by written notice to you upon your failure to cure any
failure to transfer Precious Metal or repay any sum due by you to us in
connection with the Facility within 30 Business Days from the date of receipt of
written notice from us (which notice shall describe such failure to transfer or
repay in reasonable detail).

Upon the termination of this Agreement pursuant to clauses 10.1(ii) or
10.1(iii), any outstanding amounts due us under the Facility shall become
immediately due and payable. Any such notice given by you must specify:

 

  (a) the date on which the termination will take effect;

 

  (b) the person to whom each Account Balance which is a credit balance is to be
transferred; and

 

  (c) all other necessary arrangements for the transfer or repayment, as the
case may be, of each Account Balance.

 

10.2 Resignation of Trustee: In the event you resign or are discharged or
removed as Trustee, this Agreement will terminate 90 Business Days following
your resignation, discharge or removal unless a successor trustee to the Trust
is appointed before the end of the 90 Business Day period or a full liquidation
of the Trust is started during the 90 Business Day period and you request us to
continue this Agreement in effect until the liquidation is completed. If a
successor Trustee is appointed before the end of such 90 Business Day period,
the Custodian and the Trustee shall take such actions and execute such documents
as the successor Trustee and the outgoing Trustee may reasonably require for the
purpose of vesting in the successor Trustee the rights and obligations of the
outgoing Trustee and releasing the outgoing Trustee from its future obligations
under this Agreement.

 

10.3 Redelivery arrangements: Following any termination of this Agreement, if
you do not make arrangements acceptable to us for the transfer or repayment, as
the case may be, of any Account Balance, we may continue to maintain that
Unallocated Account, in which case we will continue to charge any expenses
payable under clause 8. If you have not made arrangements acceptable to us for
the transfer or repayment of any Account Balance within 6 months of the date
specified in the termination notice as the date on which the termination will
take effect, we will be entitled to close each Unallocated Account and account
to you for the proceeds after deducting any amounts due to us under this
Agreement.

 

  -14-  



--------------------------------------------------------------------------------

10.4 Existing rights: Termination shall not affect rights and obligations then
outstanding under this Agreement, which rights and obligations shall continue to
be governed by this Agreement until all obligations have been fully performed.

 

11. NOTICES

 

11.1 Form: Subject to clause 11.5, any notice, notification, instruction or
other communication under or in connection with this Agreement shall be given in
writing. References to writing include electronic transmissions that are of the
kind specified in clause 11.2.

 

11.2 Method of transmission: Any notice, notification, instruction or other
communication required to be in writing may be delivered personally or sent by
first class post, pre-paid recorded delivery (or air mail if overseas),
authenticated electronic transmission (including tested telex and authenticated
SWIFT) or such other electronic transmission as the parties may from time to
time agree to the party due to receive the notice, notification, instruction or
communication, at its address, number or destination set out in this Agreement
or another address, number or destination specified by that party by written
notice to the other.

 

11.3 Deemed receipt on notice: A notice, notification, instruction or other
communication under or in connection with this Agreement will be deemed received
only if actually received or delivered.

 

11.4 Recording of calls: We may record telephone conversations without use of a
warning tone. Such recordings will be our sole property and accepted by you as
evidence of the orders or instructions given that are permitted to be given
orally under this Agreement.

 

11.5 Instructions relating to Bullion: All notices, notifications, instructions
and other communications relating to the movement of Bullion in relation to your
Unallocated Account shall be by way of authenticated electronic transmission
(including authenticated SWIFT), and shall be addressed to:

Precious Metals Operations

HSBC Bank plc

8 Canada Square

London E14 5HQ

SWIFT: BLIC GB2L

 

12. GENERAL

 

12.1 No advice: Our duties and obligations under this Agreement do not include
providing you with investment advice. In asking us to open and maintain the
Unallocated Account, you do so in reliance upon your own judgement, and we shall
not owe to you any duty to exercise any judgement on your behalf as to the
merits or suitability of any transfer into, or withdrawals from, your
Unallocated Account.

 

  -15-  



--------------------------------------------------------------------------------

12.2 Rights and remedies: Our rights under this Agreement are in addition to,
and independent of, any other rights which we may have at any time in relation
to the Account Balance, except that we will not have any right to set-off
against any account we maintain or property that we hold for you under this
Agreement any claim or amount that we may have against you or that may be owing
to us other than pursuant to this Agreement, no matter how that claim or amount
arose.

 

12.3 Assignment: This Agreement is for the benefit of and binding upon you and
us and our respective successors, including any successor trustees and assigns.
Except as otherwise provided herein, this Agreement may not be assigned by
either party without the written consent of the other party, except that this
clause shall not restrict our power to merge or consolidate with any party, or
to dispose of all or part of our custody business.

 

12.4 Amendments: Any amendment to this Agreement must be agreed in writing and
be signed by you and us. Unless otherwise agreed, an amendment will not affect
any legal rights or obligations which may already have arisen.

 

12.5 Partial invalidity: If any of the clauses (or part of a clause) of this
Agreement becomes invalid or unenforceable in any way under the Rules or any
law, the validity of the remaining clauses (or part of a clause) will not in any
way be affected or impaired.

 

12.6 Entire agreement: This document and the Allocated Bullion Account Agreement
represent our entire agreement, and supersede any previous agreements between
you and us, relating to the subject matter of this Agreement.

 

12.7 Joint and several liability: If there is more than one of you, your
responsibilities under this Agreement apply to each of you individually as well
as jointly.

 

12.8 Counterparts: This Agreement may be executed in any number of counterparts,
each of which when executed and delivered is an original, but all the
counterparts together constitute the same agreement.

 

12.9 Business Days: If any obligation of either you or us falls due to be
performed on a day which is not a Business Day in respect of the Unallocated
Account in question, then the relevant obligations shall be performed on the
next succeeding Business Day applicable to such account.

 

12.10 Processing of account entries: Except for physical withdrawals as to which
transfer of ownership is determined at the Point of Delivery, records of (i) all
deposits to and withdrawals from the Allocated Account and all debits and
credits to the Unallocated Account which, pursuant to instructions given in
accordance with this Agreement and the Allocated Bullion Account Agreement,
occur on a Business Day and (ii) all end of Business Day account balances in the
Allocated Account and the Unallocated Account are prepared overnight as at the
close of our business (usually 4:00 p.m. London time) on that Business Day. For
avoidance of doubt, the foregoing sentence is illustrated by the following
examples, which are not intended to create any separate obligations on our part:

 

  -16-  



--------------------------------------------------------------------------------

Reports of a transfer of Precious Metal from a Third Party Unallocated Account
for credit to your Unallocated Account on a Business Day and a debit of Bullion
from your Unallocated Account for credit to your Allocated Account on that
Business Day pursuant to the standing instruction contained in the Unallocated
Bullion Account Agreement and of the balances in your Allocated Account and your
Unallocated Account for that Business Day shall be prepared overnight as at the
close of our business on that Business Day.

Reports of a transfer of Bullion which we debit from your Allocated Account for
credit to your Unallocated Account on a Business Day and a transfer of Bullion
which we debit from your Unallocated Account for credit to a Third Party
Unallocated Account on that Business Day and of the balances in your Allocated
Account and Unallocated Account for that Business Day shall be prepared
overnight as at the close of our business on that Business Day.

When you instruct us to debit Bullion from your Allocated Account for credit to
your Unallocated Account and direct us to execute such instruction on the same
Business Day as and in connection with one or more instructions that you give to
us to debit Bullion from your Unallocated Account, we will use commercially
reasonable efforts to execute the instructions in a manner that minimizes the
time the Bullion to be debited from your Allocated Account stands to your credit
in your Unallocated Account, save that we shall not be responsible for any delay
caused by late, incorrect or garbled instructions or information from you or any
third party.

 

12.11 Maintenance of this Agreement: Concurrently with this Agreement, we and
you are entering into the Allocated Bullion Account Agreement. That agreement
shall remain in effect as long as this Agreement remains in effect, and if that
agreement is terminated, this Agreement terminates with immediate effect.

 

12.12 Prior Agreements: The Agreement supersedes and replaces any prior existing
agreement between you and us relating to the same subject matter.

 

12.13 Cooperation: During the term of this Agreement, we and you will cooperate
with each other and make available to each other upon reasonable request any
information or documents necessary to insure that each of our respective books
and records are accurate and current.

 

13. GOVERNING LAW AND JURISDICTION

 

13.1 Governing law: This Agreement and any issues or disputes arising out of or
in connection with it (whether such disputes are contractual or non-contractual
in nature, such as claims in tort, for breach of statute or regulation or
otherwise) are governed by, and will be construed in accordance with, English
law.

 

13.2 Jurisdiction: We both agree that the courts of the State of New York, in
the United States of America, and the United States federal court located in the
Borough of Manhattan in such state are to have jurisdiction to settle any
disputes or claims which may arise out of or in connection with this Agreement
and, for these purposes we both irrevocably submit to the non-exclusive
jurisdiction of such courts, waive any claim of forum non conveniens and any
objections to the laying of venue, and further waive any personal service.

 

  -17-  



--------------------------------------------------------------------------------

13.3 Waiver of immunity: To the extent that you may in any jurisdiction claim
for yourself or your assets any immunity from suit, judgement, enforcement or
otherwise howsoever, you agree not to claim and irrevocably waive any such
immunity to which you would otherwise be entitled (whether on grounds of
sovereignty or otherwise) to the full extent permitted by the laws of such
jurisdiction.

 

13.4 Service of process: Process by which any proceedings are begun may be
served by being delivered to the addresses specified below. This does not affect
the right of either of us to serve process in another manner permitted by law.

 

Our address for service of process:

  

Your address for service of process

HSBC Bank plc

8 Canada Square

London, E14 5HQ, United Kingdom

  

BNY Mellon

1 Canada Square

London, E14 5AL, United Kingdom

Attention:   

Precious Metals Department

Legal Department

   Attention:    Mr. Anthony Ross Whitehill       with copies to:      

The Bank of New York Mellon

2 Hanson Place

Brooklyn, New York 11217

      Attention:    ADR Administration       and      

The Bank of New York Mellon

One Wall Street

New York, New York 10286

      Attention:    Andrew Pfeifer, Vice President

[Remainder of the page intentionally left blank]

 

  -18-  



--------------------------------------------------------------------------------

EXECUTED by the parties as follows

Signed on behalf of HSBC BANK PLC by Signature:   /s/ Don G. Pearce Name:   Don
G. Pearce Title:   Authorized Signatory

Signed on behalf of

The Bank of New York Mellon,

not in its individual capacity, but solely as

Trustee of the SPDR® Gold Trust,

by   Signature:   /s/ Stephen Cook Name:   Stephen Cook Title:   Managing
Director

Signature Page

SPDR® Gold Trust

Second Amended and Restated

Unallocated Bullion Account Agreement